NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JINZHU CHEN,                                    No.    18-73012

                Petitioner,                     Agency No. A213-082-908

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Jinzhu Chen, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her application for asylum and withholding of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Chen did not

establish a well-founded fear of future persecution. See Gu v. Gonzales, 454 F.3d

1014, 1022 (9th Cir. 2006) (petitioner failed to present “compelling, objective

evidence demonstrating a well-founded fear of persecution”). Thus, Chen’s

asylum claim fails.

      Because Chen failed, for purposes of asylum, to establish a well-founded

fear of future persecution, she necessarily fails to meet the more stringent standard

required for withholding of removal. See Zehatye, 453 F.3d at 1190 (recognizing

that the withholding of removal requirement to show a “clear probability” of

persecution is “more stringent than the well-founded fear standard governing

asylum.”).

      PETITION FOR REVIEW DENIED.




                                          2                                    18-73012